   Case 2:19-cv-00271-MHT-SMD Document 39 Filed 11/02/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


AMY BENDER,                       )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:19cv271-MHT
                                  )                (WO)
HILTON DOMESTIC OPERATING         )
COMPANY INC.,                     )
                                  )
     Defendant.                   )

                                ORDER

    Based on the representations made on the record

during the status conference on October 29, 2020, it is

ORDERED that the oral motion to dismiss (doc. no. 37)

is granted, and counts 3 and 4 of the amended complaint

(doc. no. 11) are dismissed.

    DONE, this the 2nd day of November, 2020.

                            /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
